Citation Nr: 1451522	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  13-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the July 2011 rating decision, the RO also denied service connection for sleep apnea.  The Veteran disagreed with the denial and perfected a timely substantive appeal.  In an August 2013 rating decision, service connection was granted for obstructive sleep apnea and a 50 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In September 2011, the Veteran retained the services of an attorney to represent him before VA.  However, in October 2013, the Veteran revoked this assignment of power of attorney and has since proceeded without representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from disabilities of the low back and neck as a result of his military service.  See, e.g., the Veteran's claim dated September 2010.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.

With respect to the claimed lumbar spine disability, the Veteran's service treatment records (STRs) include a November 1983 Report of Medical History in which he indicated that he suffered from recurrent back pain.  However, there was no additional documentation of a low back injury.  Post-service treatment records note the Veteran's treatment for lumbosacral pain in 1994, 1995, 1996, and 1997.  VA treatment records dated in July 1999 document a complaint of back pain.

As to the claimed cervical spine disability, the Veteran's STRs are absent any documentation of a neck injury or related complaints.  Notably, however, the Veteran is competent to report that he experienced symptoms such as neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Post-service treatment records document the Veteran's treatment for "cervical syndrome" from 1994 to 1999.  Magnetic resonance imaging dated in October 1999 confirmed a diagnosis of cervical canal stenosis.  VA treatment records dated from 1999 to present document the Veteran's treatment for cervical canal stenosis.

The Veteran was afforded a VA examination in March 2011 at which time the examiner diagnosed the Veteran with degenerative joint disease (DJD) of the lumbar spine.  With respect to medical nexus, the examiner indicated "I cannot resolve this issue without resort[ing] to mere speculation."  He explained that the STRs "reveal Veteran reported recurrent back pain on separation examination.  He was treated in Germany for low back pain from 1994 to 1998.  There is no further evidence of low back condition."  The examiner continued, "[h]e has been seen currently in the past at Miami VA for cervical stenosis which is different condition than lower back condition."

Thus, the March 2011 VA examiner was unable to render a medical nexus opinion as to the lumbar spine disability without resorting to speculation.  Critically, the rationale provided for this opinion was nonsensical and failed to address the core question of whether the currently diagnosed DJD of the lumbar spine was related to the Veteran's military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  Moreover, the examiner failed to render an opinion as to the claimed cervical spine disability.

In sum, there remain questions as to current etiology of the lumbar and cervical spine disabilities.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinions should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since August 2013.  All such available documents should be associated with the claims file.

2.	Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's claimed lumbar and cervical spine disabilities.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed lumbar and cervical spine disabilities had their clinical onset during his active duty or are otherwise related to such service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

A complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

